Citation Nr: 0318211	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  00-22 670A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), with major depressive 
disorder (formerly characterized as anxiety reaction), 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from June 1969 to June 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2000 rating decision by 
the New Orleans, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which assigned an increased 30 percent 
rating for service-connected PTSD, formerly rated as 10 
percent disabling.

The veteran's sworn testimony was obtained at a hearing 
before the undersigned Acting Member of the Board, sitting at 
the RO in December 2002 (Travel Board hearing).


FINDING OF FACT

Symptomatology attributable to the veteran's PTSD is 
productive of no more than occupational and social impairment 
with reduced reliability and productivity due to flattened 
affect, circumstantial, circumlocutory or stereotyped speech, 
panic attacks more than once a week, difficulty in 
understanding complex commands, impairment of short and long 
term memory, impaired judgment, impaired abstract thinking, 
and disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The schedular criteria for entitlement to a 50 percent rating 
for PTSD have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The Board finds that the RO 
decisions provided to the veteran in this case have notified 
him of all regulations pertinent to increased rating claims 
and provided him additional opportunities to present evidence 
and argument in support of his claim.

The Board notes that the claims file contains relevant 
service and VA medical records, including VA examinations 
that have assessed the severity of the veteran's service-
connected PTSD.  The veteran has not referenced any existing 
evidence that might aid his claim, and the veteran 
specifically denied receiving any pertinent psychiatric 
treatment at any VA or private facility.  See transcripts of 
June 2001 RO hearing and Travel Board hearing in December 
2002.  In April 2003 the veteran was notified of the evidence 
he could submit and the evidence that VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a 
statement received in May 2003, the veteran essentially 
indicated that all evidence to support his claim had been 
submitted.  As such, the Board finds that VA has done 
everything reasonably possible to assist the appellant and 
that no further action is necessary.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. §§ 3.102, 3.159.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

The veteran's service-connected PTSD with major depressive 
disorder is currently assigned a 30 percent disability rating 
under the schedular criteria set forth at 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is assigned for PTSD if shown to 
include: occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsess ional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.

A 100 percent schedular evaluation is presently assigned for 
PTSD upon the showing of: total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  (Emphasis added).  

The evidence of record, including the veteran's December 2002 
Board hearing testimony, suggests that the veteran has 
difficulty in establishing and maintaining social 
relationships.  The veteran's social interaction is 
essentially limited to his wife; he has no friends and shows 
little or no interest in outside activities or hobbies.  
There have been difficulties (as shown on the August 2000 VA 
examination) with speech, and the veteran's thoughts were not 
always clear and were occasionally tangential.  Problems with 
concentration and some paranoia have also been noted.  While 
the evidence does not clearly show that the criteria for a 50 
percent rating have been met, the Board believes that the 
totality of the evidence does suggest that the veteran's 
disability picture attributable to his PTSD more nearly 
approximates the criteria for a 50 percent rating, and 
entitlement to such a rating is therefore warranted pursuant 
to 38 C.F.R. § 4.7.  In this regard, the Board notes that the 
veteran's GAF of 48-51 (August 2000 VA examination) is 
indicative of moderate to serious impairment in social and 
occupational functioning.

The preponderance of the evidence, however, is against a 
finding that the criteria for the next higher rating of 70 
percent have been met.  The veteran has been able to maintain 
a marriage of approximately 20 years duration.  As for 
occupational functioning, the veteran has worked for almost 
20 years at the same agency.  The Board notes that the 
veteran does not seek or receive any continuous or 
significant psychiatric counseling for his PTSD symptoms.  
There is no indication that the veteran's PTSD has been 
characterized by symptomatology that includes such severe 
manifestations as: obsessional rituals that interfere with 
normal activities; illogical, obscure or irrelevant speech; 
or near continuous panic.  There is no indication that the 
veteran's PTSD or depression have affected his ability to act 
independently or appropriately.  There have also been no 
indications that the veteran's personal appearance and 
hygiene have been neglected, and there is no suggestion that 
there is a problem with impulse control.

Simply put, the vast majority of the veteran's symptoms fall 
under the 50 percent rating criteria and few, if any, of his 
symptoms fall under the 70 percent rating criteria.  The 
Board also notes that the veteran's most recent GAF was 61 
(February 2001), indicative of only moderate or mild 
impairment in social and occupational functioning.  In other 
words, the preponderance of the evidence is against a finding 
that a rating in excess of 50 percent for PTSD is warranted.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The Board finds that, as set forth above, the 
veteran's PTSD results in a level of social and occupational 
impairment that warrants a 50 percent rating-with 
application of the benefit of the doubt in the veteran's 
favor-as the criteria for a 70 percent rating are not 
demonstrated or more nearly approximated.

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  For example, it has not been shown 
that the veteran's PTSD, alone, has resulted in a marked 
interference with his employment or necessitated frequent 
hospitalizations.  The Board is therefore not required to 
refer this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).


ORDER

A 50 percent rating is granted for PTSD, subject to 
controlling regulations applicable to the payment of monetary 
benefits.




	                        
____________________________________________
	David S. Nelson
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

